           Case 1:17-cv-09706-VSB Document 182 Filed 07/20/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                       7/20/2021
EMA FINANCIAL, LLC,                                        :
                                                           :
                                        Plaintiff,         :
                                                           :        17-cv-9706 (VSB)
                      -against-                            :
                                                           :             ORDER
JOEY NEW YORK INC., et al.,                                :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          I am in receipt of (1) nine emails with attachments submitted by Defendant Joey Chancis,

 (2) nine emails with some attachments submitted by Defendant Richard Chancis, (3) a letter

 (Doc. 180) and email with exhibits and two ex parte submissions submitted by Plaintiff on July

 15, 2021, and (4) a letter submitted by Plaintiff on July 19, 2021, representing that the parties

 have filed all the documents I requested in my June 21, 2021 order, (Doc. 168). Plaintiff

 represents—and I can confirm, from looking at the emails—that Richard Chancis failed to copy

 Plaintiff’s counsel and the other Defendants on three emails he submitted to my Chambers inbox

 on the morning of July 18, 2021.

          Accordingly, it is hereby:

          ORDERED that, on or before July 23, 2021, Richard Chancis is directed to send the

 materials he emailed to my Chambers inbox on June 18, 2021, to Plaintiff’s counsel and the

 other Defendants in this case.

          IT IS FURTHER ORDERED that the parties are directed to meet and confer and submit

 a joint letter on or before June 26, 2021, indicating potential dates in August 2021 when the
          Case 1:17-cv-09706-VSB Document 182 Filed 07/20/21 Page 2 of 2




 parties are all available to complete the bench trial in this case. As previously discussed, I kept

 the trial record open to permit further testimony from Defendant Richard Roer related to the

 documents received in connection to the subpoena for documents issued last month, as well as

 closing arguments from the parties. I also may have questions for the parties related to their

 recent submissions.

 SO ORDERED.

Dated: July 20, 2021
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge
